Citation Nr: 0020873	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  98-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for residuals of a cold 
injury of the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1986 to November 
1993.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before the undersigned member of the 
Board on May 18, 2000 and a transcript of that hearing has 
been associated with the record on appeal.


FINDING OF FACT

The appellant has not submitted sufficient evidence to 
justify a belief by a fair and impartial individual that his 
claim of service connection for residuals of a cold injury of 
the left hand is plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for residuals 
of a cold injury of the left hand is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

Once well groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required to 
satisfy the second element.  Grottveit v. Brown,  5 Vet. App. 
91, 92-93 (1993).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

Most of the appellant's service medical records are missing.  
The RO attempted to obtain them from the state Adjutant 
General's office and from the National Personnel Records 
Center in St. Louis, Missouri and received limited records in 
reply.  The appellant testified that further search would 
likely prove fruitless.

The records that do exist do not show any frostbite or cold 
injury to the hand suffered by the appellant.  A National 
Guard enlistment examination in April 1993 does not indicate 
any residuals of a cold injury or any complaints regarding 
the appellant's left hand.  The appellant did testify that he 
was on winter exercises while in service during 1988 or 1989 
and that he suffered frostbite and was treated for the injury 
at that time.  The appellant also testified that he did not 
mention any residuals of a cold injury of his left hand on 
his physical examination he underwent before joining the 
police department in 1994.  The appellant had two VA 
examinations in May 1997 and June 1997.  He was diagnosed 
with residuals of a cold injury to the left hand.

The Board finds sufficient evidence that the appellant 
currently suffers from residuals of a cold injury of the left 
hand.  The VA examination reports clearly establish that he 
has been diagnosed with residuals of a cold injury to the 
left hand.  Therefore, the Board finds that the first element 
of a well grounded claim has been met for service connection 
for residuals of a cold injury of the left hand.  Epps, 126 
F.3d at 1468; Caluza, 7 Vet. App. at 506.

The second prong of a well grounded claim is that of an 
inservice disease or injury.  The appellant's service medical 
records do not show any cold injury to the left hand suffered 
by the appellant and in fact the 1993 National Guard entrance 
exam is entirely negative for any complaint regarding the 
left hand.  However, for purposes of well grounded analysis, 
the Board is willing to assume without conceding that the 
appellant suffered a cold injury to his left hand while on 
winter exercises in Vermont as he testified.  Therefore, the 
Board finds that the second element of a well grounded claim 
has been met.  Id.

The third element of a well grounded claim is medical 
evidence of a nexus, or link, between the inservice disease 
or injury and the current disability.  Id.  Here, there is no 
medical opinion or similar evidence indicating any such link.  
The post-service medical records do not indicate any 
etiological relationship between the appellant's current 
disability and his service.  The reports of VA examinations 
in 1997 do relate the appellant's statement of his history of 
exposure to cold, but there is no specific medical link 
indicated.  The appellant has asserted that he suffered cold 
exposure in service that led to his current disability, but 
it is not shown that he possesses the medical expertise to 
make a diagnosis or offer an opinion as to the etiology or 
diagnosis of a medical condition.  Espiritu, 2 Vet. App. 492 
(1992) (Appellant cannot meet the burden imposed by 
38 U.S.C.A. § 5107(a) as to a relationship between his 
disability and service because lay persons are not competent 
to offer medical opinions).  Moreover, there is no showing of 
continuity of symptomatology from service discharge to the 
present.  There is no record of the appellant seeking medical 
treatment between 1989 and 1997, and in fact there is a 
National Guard examination in 1993 that does not indicate any 
disability or complaint related to the appellant's left hand.  
The provisions of 38 C.F.R. § 3.303 do not afford the 
appellant relief in well grounding his claim.

In light of the above, the Board must deny the appellant's 
claim as not well grounded.  There is no competent medical 
evidence relating any current disability to service.  As 
such, his claim is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303 (1999); Epps, 126 F.3d at 
1486; Caluza, 7 Vet. App.  at 506. Therefore, the Board 
cannot decide the claim on the merits.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993) (if a claim is not well grounded, the 
Board does not have jurisdiction to adjudicate it).

Although where a claim is not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to the claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his or her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  Robinette v. Brown, 8 Vet. App. 69 (1999).

Here, the Board finds that VA has no outstanding duty to 
inform the appellant of the necessity to submit certain 
evidence to complete his application for VA benefits for 
service connection for residuals of a cold injury of the left 
hand.  The RO collected the appellant's available service 
medical records and post-service VA medical records.  The RO 
attempted to collect records from the National Personnel 
Records Center and from the state Adjutant General's office.  
The appellant testified that he had also been unsuccessful in 
his attempts to obtain additional service medical records and 
that further attempts to collect his service medical records 
would likely be fruitless.  The Board provided the appellant 
a personal hearing to present his claim.  In this respect, 
the Board is satisfied that the obligation imposed by section 
5103(a) has been satisfied.  See Franzen v. Brown, 9 Vet. 
App. 235 (1996) (VA's obligation under sec. 5103(a) to assist 
claimant in filing his claim pertains to relevant evidence 
which may exist or could be obtained).  See also Epps v. 
Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty attaches 
only where there is which references other known and existing 
evidence) and Wood v. Derwinski, 1 Vet. App. 190 (1991) (VA 
"duty" is just what it states, a duty to assist, not a duty 
to prove a claim).

The Board has a heightened duty to consider carefully the 
benefit of the doubt rule when service medical records are 
missing.  O'Hare v Derwinski, 1 Vet. App. 365 (1991).  Here, 
the evidence is not in relative equipoise.  The Board did 
provide the appellant the benefit of the doubt by assuming 
for the purposes of a well grounded analysis that he did 
suffer a cold injury to his hand as he testified.  However, 
since there is still no medical evidence establishing a nexus 
between a service injury and a current disability, the claim 
is not well grounded and the benefit of the doubt rule does 
not overcome this deficiency.

Accordingly, the Board must deny the appellant's claim of 
service connection for residuals of a cold injury of the left 
hand as not well grounded.


ORDER

Entitlement to service connection for a cold injury of the 
left hand is denied, as the claim is not well grounded.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

